Citation Nr: 0927807	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  04-36 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a higher initial rating for left knee 
disability, currently evaluated as10 percent disabling.

2.  Entitlement to a higher initial rating for status post 
Mumford procedure, right shoulder, currently evaluated as 20 
percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel




INTRODUCTION

The Veteran had over 20 years of active service before his 
retirement in October 2003.  

This matter came to the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).  The issues of entitlement to 
higher initial ratings for left knee disability and status 
post Mumford procedure, right shoulder were remanded in 
August 2007.  The issues of service connection for low back 
disability and service connection for right foot fracture 
were also remanded by the Board at that time. 

A July 2008 rating decision subsequently granted entitlement 
to service connection for lumbosacral strain and for 
residuals of right foot fracture.  The grant of service 
connection for such disabilities constitutes a full award of 
the benefit sought on appeal as to said issues.  See Grantham 
v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  They are no 
longer in appellate status.  

The July 2008 rating decision also assigned a 10 percent 
disability rating to left knee disability, effective June 25, 
2008.  Although an increased rating has been granted, the 
left knee disability issue remains in appellate status, as 
the maximum schedular rating has not been assigned and such 
rating has not been assigned during the entire appeal period.  
AB v. Brown, 6 Vet. App. 35 (1993). 

Finally, the Board observes that a July 2009 informal 
presentation from the Veteran's representative includes 
argument regarding a higher rating for service-connected 
lumbosacral strain.  As noted above, the grant of service 
connection for lumbosacral strain via rating decision in July 
2008 was a full grant of the benefit sought at that time 
(service connection).  The Board notes that the informal 
presentation has not yet been received at the RO as required 
by 38 U.S.C.A. § 7105(b)(1) (West 1991); see also Beyrle v. 
Brown, 9 Vet.App. 24, 28 (1996) (hearing testimony before the 
Board, even though given within the one-year notice of 
disagreement filing period, cannot constitute a valid notice 
of disagreement because it was taken before the Board and the 
RO).  The Board therefore finds that the July 2009 informal 
hearing presentation cannot at this time be considered a 
valid notice of disagreement, and remand to the RO per 
Manlincon v. West, 12 Vet.App. 238 (1999) is not required.  
The Board notes, however, that it appears that a notice 
letter regarding the July 2008 rating decision was not sent 
until May 2009.  If so, the one-year appeal period has not 
yet expired.  This matter is hereby referred to the RO for 
appropriate action once the claims file is received back at 
the RO.  


FINDINGS OF FACT

1.  From November 1, 2003, the Veteran's left knee disability 
is manifested by x-ray findings of degenerative joint disease 
and complaints of pain, but without compensable limitation of 
motion.  

2.  The Veteran's service-connected status post Mumford 
procedure, right shoulder is manifested by limitation of 
motion midway between side and shoulder level, but not 
productive of limitation of motion to 25 degrees from side.


CONCLUSIONS OF LAW

1.  From November 1, 2003, the criteria for entitlement to a 
disability rating of 10 percent (but no higher) for 
degenerative arthritis of the left knee have been met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5003, 5014, 5024, 
5260, 5261 (2008).

2.  The criteria for the assignment of a disability rating in 
excess of 20 percent for status post Mumford procedure, right 
shoulder, have not been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5201 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Board notes that upon receipt 
of the Veteran's June 2003 claim for compensation, a VCAA 
letter was not issued to the Veteran.  A November 2003 rating 
decision granted service connection for left knee and right 
shoulder disability.  Subsequent to the August 2007 Remand, a 
VCAA letter was issued to the Veteran in September 2007 
pertaining to his claim for higher ratings.  The VCAA letter 
notified the Veteran of what information and evidence is 
needed to substantiate his claims for higher initial ratings, 
as well as what information and evidence must be submitted by 
the claimant, and what information and evidence will be 
obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 
(Feb. 24, 2004).  The September 2007 VCAA notice also 
provided notice of the types of evidence necessary to 
establish an effective date.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the Veteran in September 2007 was not 
given prior to the first AOJ adjudication of the claim, this 
matter was specifically remanded in August 2007 to ensure 
compliance and notice under the VCAA.  The contents of the 
notice fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The claimant has had the 
opportunity to submit additional argument and evidence, and to 
meaningfully participate in the adjudication process.  The 
issue of entitlement to a higher rating for left knee 
disability was subsequently readjudicated in a July 2008 
rating decision, and both issues were readjudicated in a 
September 2008 supplemental statement of the case, following 
the provision of notice in September 2007.  The Veteran and 
his representative have not alleged any prejudice as a result 
of and untimely or deficient VCAA notification, nor has any 
been shown.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.); 
see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

The Board acknowledges a recent decision from the Court that 
provided additional guidance on the content of the notice 
that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) in claims involving increase compensation benefits.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Vazquez-Flores, however, was limited to claims involving 
increased ratings, and is not applicable to claims, such as 
the one in this matter, involving an appeal of the initial 
rating assigned following a grant of service connection.  
Moreover, the Court has held that in a claim for an increased 
initial evaluation after the claim for service connection has 
been substantiated and allowed, as is the situation in this 
case, further notice is not required.  Goodwin v. Peake, 22 
Vet. App. 128 (2008).  

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's service treatment records and post-service medical 
records from Madigan Army Medical Center.  There is no 
indication of relevant, outstanding records which would 
support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of 
record contains VA examinations performed in July 2003 and 
June 2008.  Collectively, the examination reports obtained 
are thorough and contain sufficient information to decide the 
issues on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
left knee and right shoulder issues on appeal.

Criteria & Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  



Left knee

Service connection is in effect for overuse syndrome of the 
left knee, rated noncompensably disabling, effective November 
1, 2003, and 10 percent disabling, effective June 25, 2008.

For purposes of this decision, the Board notes that normal 
range of motion for the knee is flexion to 140 degrees and 
extension to 0 degrees.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Codes 5260 and 5261 provide for rating based on 
limitation of motion. 

Evaluations for limitation of flexion of a knee are assigned 
as follows:  flexion limited to 45 degrees is 10 percent; 
flexion limited to 30 degrees is 20 percent; and flexion 
limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

Evaluations for limitation of extension of the knee are 
assigned as follows:  extension limited to 10 degrees is 10 
percent; extension limited to 15 degrees is 20 percent; 
extension limited to 20 degrees is 30 percent; extension 
limited to 30 degrees is 40 percent; and extension limited to 
45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  

Under Diagnostic Code 5262, pertaining to "impairment of 
tibia and fibula," a 10 percent rating is warranted for 
malunion with slight knee or ankle disability.  A 20 percent 
rating contemplates malunion with moderate knee or ankle 
disability, and a 30 percent rating is warranted for malunion 
with marked knee or ankle disability.  A 40 percent rating is 
warranted for nonunion with loose motion, requiring brace.

Pursuant to Diagnostic Code 5003, arthritis established by x-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code(s) for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, x-ray evidence of involvement of 2 or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations warrants a 20 percent 
evaluation.  X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joints warrants a 10 percent 
evaluation.  See 38 C.F.R. § 4,71a, Diagnostic Code 5003.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight-bearing and nonweight-bearing and, 
if possible, with the range of the opposite undamaged joint.  
38 C.F.R. § 4.59.

In May 2003, the Veteran underwent a limited bone 
scintigraphy.  The procedure involved multi-planar images of 
the lower extremities with emphasis from above the knee down 
to the feet.  The results were compared with a prior August 
2000 bone scan.  There was mild increased uptake seen in the 
lateral compartments of the knees and medial compartment of 
the left knee.  The impression pertaining to the knees was 
overuse changes.

In July 2003, the Veteran underwent a VA examination.  The 
examiner noted left knee pain.  He had been found to have 
overuse changes by bony scan conducted at Madigan.  The 
Veteran reported no particular history of injury to the left 
knee.  He noted discomfort when kneeling or bearing weight on 
the left knee.  He does not require the use of any type of 
assistive device.  His knees have not had a significant 
impact upon his usual occupation or daily activities.  
Repetitive motion does not seem to aggravate it.  There have 
been no changes in terms of strength, speed, or coordination.  
On examination, he was able to flex to 140 degrees, extend to 
0 degrees, and he noted a mild amount of pulling sensation 
and some burning discomfort in the infrapatellar region.  
Otherwise, there was no soft tissue swelling, point 
tenderness, or joint effusion.  There was no ligamentous 
instability appreciated.  The examiner diagnosed overuse 
syndrome of the left knee, with minimal functional 
impairment.

An August 2004 clinical record reflects complaints of 
bilateral knee pain for years.  He reported that it hurts 
below the kneecap when he kneels on his knees.  Sometimes his 
kneecap hurts when he is sitting for long periods.  The 
examiner noted that the last x-ray examination showed 
degenerative joint disease and Osgood Schlatter.  The pain is 
frequent.  On examination of the left knee, there was no 
edema or erythma.  There was pain on flexion.  There was no 
crepitus.  There was negative laxity and negative Drawer's 
sign.  The assessment was left knee pain.

A September 2004 clinical record reflects that an MRI of the 
left knee showed no meniscal tear, but showed tenosynovitis.

A May 2005 clinical record reflects complaints of pain in the 
bilateral knees, more on the left than the right in the 
region of the patella and along the medial joints 
bilaterally.  Examination of the knees revealed 
patellofemoral crepitus with medial joint tenderness, no 
effusion or synovitis, no axial deformity, no instability, 
and he ambulated without a list or limp.  Review of x-rays 
revealed degenerative changes along the medial compartment 
with patellofemoral degeneration.  MRI of the left knee 
revealed tears in the meniscus and degenerative changes.  The 
examiner's impression was bilateral knee osteoarthritis, and 
mild medial compartment degeneration and patellofemoral 
chondromalacia.  The examiner opined that the Veteran should 
avoid high impact activity, prolonged standing, walking, and 
running.

A November 2006 clinical record reflects complaints of 
bilateral knee pain.  He goes to a school which requires 
going up numerous stairs.  He feels soreness when sitting for 
long periods in a chair.  The pain seemed to be symmetrical, 
proximal to the kneecap.  He has to stretch his legs to 
relieve the pain.  He reported long term history of 
intermittent knee stiffness.  On physical examination, the 
knees showed no abnormalities.  With regard to the left knee, 
there was no edema or erythema.  There was negative anterior 
posterior drawer sign.  There was no laxity.  There was some 
left lateral tenderness to palpation.  Lachman's test was 
negative.  The assessment was joint pain, localized in the 
knee.  The examiner recommended physical therapy home 
exercises.

In June 2008, the Veteran underwent a VA examination.  The 
Veteran reported that pain in his knee was due to running and 
duties in the infantry.  The examiner noted that no specific 
knee injury was contained within the service treatment 
records.  The Veteran reported minor flare-ups of left knee 
pain on a daily basis, but no history of major flare-ups.  He 
reported pain as a 7 on a 10 point scale with walking on 
stairs, long walks, kneeling or crouching (which he avoids), 
and with cool weather.  He treats with rest, Ibuprofen, and 
topical mentholatum.  On physical examination, with getting 
out of the chair and standing he avoided fully extending the 
left knee, but with standing he fully extended the left knee.  
He also fully extended the right knee.  With walking in the 
hall he had a moderate left limp, which he attributed to pain 
in the left knee, left foot, and left ankle.  There was 
tenderness to palpation predominantly over the anterior left 
knee by the edges of the patella.  There was no effusion and 
no swelling.  There was no laxity at the cruciate or 
collateral ligaments of either the right or left knee.  Range 
of motion was limited in both knees from full extended 
position at 0 degrees to limited flexion of 115 degrees.  
There was painful arc of flexion of both knees between 90 and 
115 degrees of flexion.  A Steinman test for internal 
derangement of menisci was negative.  McMurray's test could 
not be done because of limited knee flexion bilaterally.  
There was no atrophy of the thighs or calf muscles.  There 
was excellent muscular development of the thighs and legs.  
On three repetitive flexions and extensions of the knee, 
there was no additional loss of range of motion of either 
knee.  There was a painful arc of motion between 90 and 115 
degrees of range of motion of both knees.  There was no 
increased fatigability, lack of endurance or incoordination.  
The examiner diagnosed chronic strain of left knee muscles, 
most likely secondary to altered walking biomechanics because 
of bilateral foot and ankle conditions.  The examiner opined 
that there was mild functional impairment of the left knee 
because of altered biomechanics of walking.  Pain is the 
greatest functional impact on his knee.  An x-ray examination 
of the knee showed mild osteophytosis.

As detailed, prior to June 25, 2008, the RO has assigned a 
zero percent disability rating to the Veteran's service 
connected overuse syndrome of the left knee, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5014.  Diagnostic Code 5014 
corresponds to osteomalacia, and is to be rated under 
Diagnostic Code 5003, pertaining to degenerative arthritis.  
The Board notes that it would be more accurate to rate the 
Veteran's disability under Diagnostic Code 5024, pertaining 
to tenosynovitis; and such diagnostic code is also rated 
under Diagnostic Code 5003.  

As noted above, under Diagnostic Code 5003, the rating for 
arthritis of a joint is based on limitation of motion.  As 
detailed, at the July 2003 VA examination, flexion and 
extension were normal.  While a May 2003 limited bone 
scintigraphy did reveal overuse changes pertaining to the 
knee, at the time of the July 2003 VA examination an x-ray 
examination had not been conducted.  Subsequent to the VA 
examination, the Veteran continued to seek clinical treatment 
for knee pain.  An August 2004 clinical record does not 
reflect any range of motion findings, but does reflect that 
there was pain on flexion.  The examiner also noted that an 
x-ray examination had shown degenerative joint disease and 
Osgood Schlatter.  Likewise, a September 2004 MRI showed 
tenosynovitis.  On clinical examination in May 2005, the 
Veteran continued to complain of pain and patellofemoral 
crepitus was observed.  Degenerative changes along the medial 
compartment with patellofemoral degeneration was noted per x-
ray examination, and the examiner opined that the Veteran 
should avoid high impact activity, prolonged standing, 
walking, and running.  At the June 2008 VA examination, 
flexion was to 115 degrees, with pain between 90 and 115 
degrees.  In consideration of the range of motion findings of 
record, range of motion is noncompensable under the 
provisions of both Diagnostic Codes 5260 and/or 5261.  

Although range of motion findings do not support a 
compensable evaluation under Diagnostic Codes 5260 and 5261, 
Diagnostic Code 5003 provides that when the limitation of 
motion of the specific joint involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint affected by 
limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003.  As detailed, degenerative arthritis was reflected in 
the August 2004 clinical record.  Unfortunately, range of 
motion findings are only recorded in the July 2003 and June 
2008 VA examinations.  In light of the x-ray findings of 
degenerative joint disease of the left knee, objective 
findings of pain on flexion reflected in the August 2004 
clinical record, the Veteran's continued reports of pain, and 
the limitation of motion with pain reflected in the June 2008 
VA examination, albeit noncompensable under the rating 
criteria for the knee, the Board has determined that a 10 
percent disability is warranted under Diagnostic Code 5003 
from November 1, 2003 (the date following the Veteran's 
retirement from service).  

A disability rating in excess of 20 percent, however, is not 
warranted for the Veteran's left knee disability, as the 
Veteran's limitation of motion is considered noncompensable 
under Diagnostic Codes 5260 and 5261.  

The Board has given consideration to the possibility of 
assigning separate evaluations for the Veteran's service-
connected left knee disability under Diagnostic Codes 5003 
and 5257.  See VA O.G.C. Prec. Op. No. 23-97 (July 1, 1997), 
62 Fed. Reg. 63,604 (1997) [a veteran who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, provided that any separate 
rating must be based upon additional disability]; VA O.G.C. 
Prec. Op. No. 9-98 (Aug. 14, 1998), 63 Fed. Reg. 56,704 
(1998) [if a veteran has a disability rating under Diagnostic 
Code 5257 for instability of the knee, and there is also X-
ray evidence of arthritis, a separate rating for arthritis 
could also be based on painful motion under 38 C.F.R. § 
4.59].  See also Esteban, 6 Vet. App. at 261 (1994) [separate 
disabilities arising from a single disease entity are to be 
rated separately]; but see 38 C.F.R. § 4.14 [the evaluation 
of the same disability under various diagnoses is to be 
avoided].  In this case, however, a compensable rating is not 
warranted under Diagnostic Code 5257 with respect to the 
Veteran's left knee disability, as there have been no 
objective findings of recurrent subluxation or lateral 
instability.  Thus, the Board finds that the preponderance of 
the evidence is against assigning a separate compensable 
evaluation under Diagnostic Code 5257.

Separate ratings may be granted based on limitation of 
flexion (DC 5260) and limitation of extension (DC 5261) of 
the same knee joint.  VAOPGCPREC 09-04, 69 Fed. Reg. 59990 
(2004).  However, in the present case there is no evidence 
that a compensable rating is warranted under the criteria of 
Codes 5260 and 5261 for the knee.  There are no findings that 
pain limits extension, and flexion is not limited to 45 
degrees by pain to warrant a separate 10 percent rating under 
Diagnostic Code 5260 for the knee.  

The Board finds that a rating in excess of 10 percent is not 
warranted under any alternative provision.  Diagnostic Code 
5256 provides for a rating in excess of 10 percent, however, 
application of this code is inappropriate as there is no 
diagnosis of ankylosis of the left knee.  Furthermore, the 
Veteran may not be rated by analogy to this code as he does 
not suffer functional immobility of the knee.  Likewise, 
Diagnostic Codes 5258 and 5259 are inapplicable, as the 
clinical evidence does not show that cartilage has been 
removed or dislocated, nor is there frequent episodes of 
"locking," pain and effusion into the joint.  There have 
been no subjective complaints of objective findings of 
episodes of dislocation or effusion.  Additionally, there are 
no objective findings of impairment of the tibia and fibula 
related to his service-connected overuse of the left knee, 
thus there is no basis for a disability rating in excess of 
10 percent under Diagnostic 5262, and, genu recurvatum, as 
rated pursuant to Diagnostic Code 5263, is inapplicable as it 
has not been diagnosed.  

The Board has considered 38 C.F.R. §§ 4.40 and 4.45, 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain.  DeLuca, 8 
Vet. App. at 206-07.  The Board acknowledges that the 
functional loss limited to the knee is mainly due to pain.  
The June 2008 examiner specifically stated that there was no 
increased fatigability, lack of endurance or incoordination 
on repetitive flexions and extensions of the knee.  The 
examiner also stated that he has mild functional impairment 
of the left knee.  These factors have been taken into 
consideration in awarding a disability evaluation of 10 
percent under Diagnostic Code 5003.  An additional 
"symbolic" range of motion loss for pain, excess 
fatigability, decreased functional ability, etc. is not 
warranted.

Right shoulder

Initially, the Board notes that the evidence of record 
reflects that the Veteran is left-handed.  Disabilities of 
the shoulder and arm are evaluated under rating criteria that 
contemplate ankylosis of scapulohumeral articulation 
(Diagnostic Codes 5200), limitation of motion of the arm 
(Diagnostic Code 5201), other impairment of the humerus 
(Diagnostic Code 5202), or impairment of the clavicle or 
scapula (Diagnostic Code 5203).  Normal range of motion of 
the shoulder is as follows:  forward elevation (flexion) to 
180 degrees; abduction to 180 degrees; internal rotation to 
90 degrees; and external rotation to 90 degrees.  38 C.F.R. 
§ 4.71a, Plate I.

Diagnostic Code 5200 rates ankylosis of the scapulohumeral 
joint.  Where arm limitation of motion is limited to 25 
degrees from the side, a 30 percent evaluation is assigned 
for the minor side, under Diagnostic Code 5201.  Limitation 
of motion midway between the side and shoulder level 
contemplates a 20 percent evaluation for the minor side, and 
limitation of motion at shoulder level also contemplates a 20 
percent evaluation.

Under Diagnostic Code 5202, for impairment of the humerus, a 
20 percent rating is granted when there is malunion, with 
moderate deformity, for the minor arm, and a 20 percent 
rating is warranted when there is marked deformity of the 
minor arm.  Also under Diagnostic Code 5202, for recurrent 
dislocations of the minor arm at the scapulohumeral joint, a 
20 percent rating is granted with infrequent episodes, and 
guarding of movement only at shoulder level; a 20 percent 
rating is granted when there are frequent episodes and 
guarding of all arm movements for the minor arm.  A 40 
percent rating is granted for fibrous union of the minor arm; 
a 50 percent rating is warranted for nonunion (false flail 
joint) of the minor arm and a 70 percent rating is warranted 
for loss of head of (flail shoulder) for the minor arm.

Under Diagnostic Code 5203, for impairment of the clavicle or 
scapula in the minor arm, a 10 percent rating is granted for 
malunion or nonunion without loose movement and a 20 percent 
rating is granted for nonunion with loose movement or for 
dislocation.

A July 2000 x-ray examination of the right shoulder reflects 
an impression of status post resection of the distal clavicle 
with soft tissue calcification, most consistent with 
posttraumatic calcification.

At the July 2003, VA examination, the examiner noted a 
Mumford procedure on the right shoulder in 1989 secondary to 
a bicycle injury, occurring in approximately 1986.  He 
continued to have discomfort in the right shoulder and avoids 
doing pushups.  He is able to complete his pushup tests doing 
the minimum amount allowable and experiences discomfort in 
doing so.  He is left-hand dominant.  He has had problems 
with using backpacks and participating in other military 
activities.  He does not participate in any outside sports or 
hobbies.  He does not require the use of any assistive 
device.  His repetitive motion does not aggravate the 
discomfort.  There have been no real changes in terms of 
strength or coordination.  His speed has been diminished.  On 
examination of the right shoulder, there was a well-healed 
nontender scarring consistent with the Mumford procedure.  He 
had full range of motion of the right shoulder:  180 degrees 
in anterior flexion and abduction, internal and external 
rotation to 90 degrees.  The examiner's impression was status 
post Mumford procedure right shoulder, with mild functional 
impairment.

A January 2004 clinical record reflects the Veteran's reports 
of experiencing pain with pushing and doing push-ups, playing 
with his children, and performing yard work.  Range of motion 
was to 0 to 160 degrees with no pain, but over that pain was 
about a 4 on a 10 point scale with anterior and lateral 
motion.  There was no pain with parade rest.  There was no 
pain in the rotator cuff.

A February 2004 clinical record reflects complaints of right 
shoulder pain.  He reported pain of 0 on a 10 point scale 
during rest, and 6.5 to 7 is the worst level of pain.  
Aggravating factors are yardwork, lifting, chores around 
house, and lifting son.  Relieving factors are rest.  He does 
not take any medications for the shoulder.  On active range 
of motion testing, flexion was to 110 degrees, abduction was 
to 90, and external rotation was to 30 degrees.  On passive 
range of motion testing, flexion was to 130 degrees, 
abduction was to 130 degrees, and external rotation was to 45 
degrees.  Strength was within normal limits except for 
external rotation and abduction was a 4 out of 5.  The 
assessment was impingement and tendonitis.

A June 2004 clinical record reflects complaints of right 
shoulder pain.  He reported laxity in the shoulder since his 
surgery.  It was recommended that he seek physical therapy 
for his shoulder.

A June 2004 physical therapy record reflects active range of 
motion findings of flexion to 130 degrees and abduction to 
130 degrees.  On passive range of motion, range of motion was 
full in flexion and abduction.

A July 2004 physical therapy record reflects active range of 
motion findings of flexion to 130 degrees and abduction to 
140 degrees.  Passive range of motion was full in flexion and 
abduction with reproduction of symptoms at end range.  His 
limitation in range of motion were secondary to pain in upper 
trap.  Another July 2004 physical therapy record reflects 
abduction to 130 degrees, passive range of motion within 
normal limits.

An August 2004 physical therapy clinical record a diagnosis 
of status post right shoulder Mumford with upper trap and 
right shoulder weakness.  The Veteran complained of 
unsteadiness in right shoulder joint with shrugging, and with 
lifting more than 30 to 35 pounds.  With triceps and biceps 
curls, he complained of pain in the upper trap.

A March 2005 clinical record reflects complaints of pain in 
the shoulder.  He reported being very athletic/active and 
strains his right shoulder with continued activities.  The 
examiner recommended low impact/low stress exercise on the 
shoulder joint.

A May 2005 clinical record reflects complaints of pain in the 
right shoulder.  The Veteran reported difficulty sleeping on 
his right shoulder.  He has pain on a daily basis and has 
difficulty exercising.  Physical therapy in 2004 failed to 
improve his symptoms.  Examination revealed a deformity of 
the right shoulder with prominent distal clavicle with 
hypertrophic scar over the previous AC joint.  This was 
moderately tender.  Abduction was to 80 degrees, forward 
flexion was to 130 degrees with a painful arc from 70 to 120 
degrees.  There was tenderness over the anterior aspect of 
the rotator cuff.  There was good pulse, capillary filling, 
and sensation was normal.  All motor units were intact.  The 
impression was status post AC separation grade II right 
shoulder with surgical repair and distal clavicle resection; 
residual instability of AC joint with tear of the 
coracoclavicular ligament; impingement syndrome right 
shoulder with rotator cuff tear; labral tear right shoulder.  
The examiner opined that the Veteran should avoid heavy 
lifting, pushing, or pulling.  He should avoid work above 
shoulder level.  

At the June 2008 VA examination, the Veteran denied any 
injuries of his right shoulder after military service.  He 
reported that his right shoulder is painful on a daily basis 
and the average pain is a 7 on a 10 point scale.  He avoids 
overhead lifting or reaching with his right upper extremity.  
He takes Ibuprofen each day for treatment of shoulder and 
knee pain.  He has noted stiffness and limited motion of the 
right shoulder.  He tries to maintain motion of the shoulder 
and moves it frequently because he says shoulder motion 
sometimes will decrease the shoulder pain.  Treatment of the 
shoulder includes moving the shoulder frequently and use of 
Ibuprofen for pain and topical mentholatum cream.  On 
physical examination, there was tenderness over the lateral 
right shoulder, lateral to the end of the clavicle.  The 
clavicle length was shorter on the right shoulder than the 
left and the right clavicle was elevated.  Soft tissue at the 
end of the clavicle and lateral to the clavicle end was 
tender.  There was a healed 9 centimeter surgical scar over 
the dorsum of the shoulder, which was mildly tender and numb.  
With shoulder motion, he has pain with shoulder motion and 
forward flexion was limited to 90 degrees by pain.  He has 
grimacing and increased shoulder pain between 75 and 90 
degrees of forward flexion.  Right shoulder extension was 
limited to 30 degrees without pain.  Right shoulder abduction 
was to 90 degrees with pain and grimacing.  Adduction of the 
right shoulder was to 5 degrees with pain.  Internal rotation 
right shoulder was to 85 degrees without pain.  External 
rotation was to 30 degrees with "tightness" symptom.  With 
three repeated flexions and abductions, there was an 
additional 5 degrees of loss of range of motion due to pain.  
There was no increased fatigability, lack of endurance, or 
incoordination.  Pain was the greatest functional impact on 
his shoulder.  The examiner diagnosed past excision of distal 
clavicle right shoulder for treatment of right AC joint 
traumatic arthritis; limited range of motion of right 
shoulder; and, chronic trapezius muscle strain right 
posterior shoulder.  The examiner commented that the Veteran 
has limited range of motion of his shoulder, secondary to 
pain and to a partial frozen shoulder, and because of a 
chronic strain of the right trapezius muscle with use of the 
right shoulder.  The examiner opined that the Veteran has 
moderately severe functional impairment of the right 
shoulder.  On x-ray examination of the right shoulder, there 
was evidence of prior clavicular resection but no evidence 
for osteoarthritis at the glenohumeral joint.

In consideration of the applicable rating criteria of the 
shoulder, the Board finds that the objective medical evidence 
supports a 20 percent disability rating for limitation of 
motion of the right shoulder.  Specifically, the Veteran has 
painful limitation of motion, and such supports a 20 percent 
disability rating.  As detailed hereinabove, while he had 
normal range of motion at the initial June 2003 VA 
examination, at a January 2004 clinical evaluation his 
flexion was decreased to 160 degrees, with pain during 
anterior and lateral motion.  Thereafter, on clinical 
examination in February 2004, his flexion was to 110 degrees 
on active range of motion testing.  While physical therapy in 
the preceding months appeared to increase flexion on active 
range of motion, a May 2005 clinical record reflects the 
Veteran's contention that physical therapy had failed to 
improve his symptoms.  Forward flexion was to 130 degrees 
with a painful arc from 70 to 120 degrees.  Likewise, on VA 
examination in June 2008, forward flexion was limited to 90 
degrees by pain, and he grimaced and experienced increased 
shoulder pain between 75 and 90 degrees of forward flexion.  
In light of the clinical observations, it is clear that the 
Veteran experiences limitation of motion, or at the very 
least pain with limitation of motion, midway between side and 
shoulder level.  His right shoulder disability manifests no 
higher than a 20 percent rating under the provisions of 38 
C.F.R. §§ 4.3, 4.7, 4.71a (Diagnostic Code 5201).  No basis 
exists for a higher schedular rating under Diagnostic Code 
5201 as no limitation of motion was noted to 25 degrees from 
the side.  The Veteran is not entitled to a higher rating 
under any other diagnostic code as he has no ankylosis of the 
shoulder (Diagnostic Code 5200) or recurrent dislocation or 
malunion of the shoulder (Diagnostic Code 5202).

The Board has also considered 38 C.F.R. §§ 4.40 and 4.45, 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain.  DeLuca, 8 
Vet. App. at 206-07.  The Board acknowledges that the 
Veteran's greatest functional impact is pain, and the June 
2008 VA examiner's assessment that he has moderately severe 
functional impairment of the shoulder.  These factors, 
however, have been taken into consideration in awarding the 
20 percent evaluation under Diagnostic Code 5201.  An 
additional "symbolic" range of motion loss for pain, excess 
fatigability, decreased functional ability, etc. is not 
warranted.

Extraschedular evaluation

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
Veteran's left knee disability and right shoulder disability 
have resulted in marked interference with earning capacity or 
employment beyond that interference contemplated by the 
assigned evaluation, or has necessitated frequent periods of 
hospitalization.  In this regard, the June 2008 VA 
examination report reflects that the Veteran worked for the 
American Lake VA giving out gym equipment between June 2005 
and January 2008, and thereafter attended college studying 
Elementary Education and was to complete his four year course 
in or about December 2008.  There has been no showing by the 
Veteran that his service-connected left knee disability or 
right shoulder disabilities have resulted in marked 
interference with employment or school.  Consequently, under 
these circumstances, the Board finds that the Veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  Likewise, post-service the Veteran has 
not been hospitalized for either disability.  Accordingly, 
the Board finds that the impairment resulting from the 
Veteran's left knee and right shoulder disabilities is 
appropriately compensated by the assigned schedular ratings.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board finds that a disability rating of 10 percent (but no 
higher) is warranted for degenerative arthritis of the left 
knee, effective November 1, 2003, but a disability rating in 
excess of 20 percent for status post Mumford procedure, right 
shoulder, is not warranted.  


ORDER

Entitlement to a 10 percent rating for degenerative arthritis 
of the left knee is granted, effective November 1, 2003, 
subject to the laws and regulations governing the payment of 
monetary benefits.  To this extent, the appeal is granted.

Entitlement to a disability rating in excess of 20 percent 
for status post Mumford procedure, right shoulder, is not 
warranted.  To this extent, the appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


